TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-08-00284-CV



            Texas Department of Insurance and Mike Geeslin, in his Capacity as
                         Commissioner of Insurance, Appellants

                                               v.

                               Allstate Texas Lloyd’s, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
    NO. D-1-GN-07-003130, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                              MEMORANDUM OPINION


              The parties to this case have filed a joint agreed motion to dismiss the appeal based

on a settlement. See Tex. R. App. P. 42.1(a). The motion informs the Court that an order entered

by the Commissioner of Insurance on May 12, 2008, has resolved the dispute. We grant the motion

and dismiss the appeal. Id.




                                            W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Joint Motion

Filed: June 4, 2008